Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 16-34 in the reply filed on 7/12/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nouvel, 20080118585 and Nouvel, US 20160029638. 


	
‘638 teach spot-on pesticide composition for animals: page 6, column A, 
[0041] A basic spot-on composition of the present invention will preferably include between about 1% and about 20% (w/w) of a neonicotinoid selected from the group consisting of imidacloprid, acetamiprid, nithiazine, thiamethoxam, dinotefuran, nitenpyram, thiacloprid and clothianadin, between about 1% and about 20% (w/w) of a pyrethroid selected from the group consisting of permethrin, cypermethrin, cyphenothrin, etofenprox, fenvalerate, and cyfluthrin, between about 40% and about 90% (w/w) of an organic solvent, and between about 1% and about 10% (w/w) of an antioxidant. If the spot-on composition additionally includes an IGR, the IGR will preferably be present at between about 0.1% and about 20% (w/w) of the composition, preferably between about 2% to about 15% (w/w) of the total composition.
Similar to the composition of ‘585, ‘638 optionally uses natural (or synthetic) oils See [0035]. 


The spot-on compositions of ‘585 and ‘638 contain all the active ingredients ((imidacloprid, permethrin carvacrol and (pyriproxyfen or methoprene)) for example as limited by the instant dependent claims, listing these ingredients under different inherent properties.   Routinely used inactive ingredients found as limitation of instant claims such as carbonate (solvent) or glycol (crystallization inhibitor) are also found for the compositions of  ‘585 and ‘638.

The difference is the specific combination limitation of ranges of the said ingredients.  
The position taken is that the claimed combination is obvious in view of the following:
A. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients for their known benefit since each is well known in the art for controlling parasites. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943).  Also "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third 
In the instant case, all of the above-listed ingredients were known for treating parasites. Thus, one of ordinary skill in the art would have had a reasonable expectation that the combination of these compounds would have been additively beneficial for treating parasites. 
Bit has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. The differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such
Concentration or temperature is critical. “[W]here the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover the optimum or workable ranges
by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955). (Claimed process which was performed at a temperature between 40°C
and 80°C and an acid concentration between 25% and 70% was held to be prima facie
obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the
motivation to determine where in a disclosed set of percentage ranges is the optimum
combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809
(CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of

there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). see MPEP § 2144.05 part II A. Although the prior art did not specifically disclose the amounts of each constituent, it would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal concentrations of components because concentrations of the claimed components are art-recognized result effective variables because they have the ability for controlling parasites, which would have been routinely determined and optimized in the pharmaceutical art.

        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625